Case 5:17-cv-10164-JEL-MKM ECF No. 273, PageID.8221 Filed 11/06/19 Page 1 of 2



                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION
_______________________________
In re FLINT WATER CASES        )  Case No. 5:17-cv-10444-JEL-
                               )  MKM
_______________________________
LeeAnn Walters et al.           )
                                )
                 Plaintiffs     )    Case No. 5:17-cv-10164-JRL-
                                )    MKM
vs.                             )
                                )
Governor Richard Snyder et al., )
                                )
                 Defendants     )
_______________________________
                        NOTICE OF APPEARANCE
       Please enter my appearance pursuant to L.R. 83.25 as additional counsel of

record for the defendants Veolia North America, LLC., Veolia North America, Inc.

and Veolia Water North America Operating Services, LLC.

                  Andreas S. Ringstad
                  Campbell Conroy & O’Neil, P.C.
                  1205 Westlakes Drive, Suite 330
                  Berwyn, PA 19312
                  (610) 964-1900
                  aringstad@campbell-trial-lawyers.com

      Attorneys Cheryl Bush and Michael Williams of the firm Bush Seyferth &

Paige, PLLC, James M. Campbell and Alaina N. Devine of my firm will continue

as co-counsel for Veolia North America, LLC, Veolia North America, Inc. and
Case 5:17-cv-10164-JEL-MKM ECF No. 273, PageID.8222 Filed 11/06/19 Page 2 of 2




Veolia Water North America Operating Services, LLC.

                              /s/ Andreas S. Ringstad
                              Campbell Conroy & O’Neil, P.C.
                              1205 Westlakes Drive, Suite 330
                              Berwyn, PA 19312
                              (610) 964-1900
                              aringstad@campbell-trial-lawyers.com

                        CERTIFICATE OF SERVICE

      I hereby certify that on November 6, 2019, I electronically filed the
foregoing document with the Clerk of Court by using the ECF System, which will
send notification to the ECF counsel of record.


                              /s/ Andreas S. Ringstad
                              Andreas S. Ringstad
